Dear Mayor Langlinais:
In response to your inquiry of recent date note that it is legally permissible for the Town of Youngsville and the Town of Broussard to create a regional planning area out of their combined territories. The foregoing is made possible by the authority of LSA-R.S. 33:131 providing:
 § 131. Creation of regional planning areas
 The legislative bodies of any municipality and a surrounding or contiguous parish; or any two or more contiguous municipalities; or any one or more municipalities or one or more parishes all forming a single urbanized or suburbanized area; or of any one or more municipalities and one or more parishes all forming a single urbanized area of more than fifty thousand population and including municipalities and parishes contiguous thereto, hereinafter referred to as "urbanized areas" are hereby authorized to create a regional planning area out of their combined territories, and the police jury of any parish may likewise join with one or more counties in an adjoining state forming a single area for a like purpose. Such regional planning areas shall be created by identical ordinances which shall be adopted by each of the local legislative bodies desiring to cooperate in regional planning.
      Each such ordinance creating such regional planning area shall establish the boundaries of the regional planning area by reference to a map which shall be filed with the clerk and recorder of each affected parish of the parish within which each affected municipality is located and with the Louisiana State Planning Office. Such ordinances shall also provide for the creation of a regional planning commission. (Emphasis added).
Should you have any further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released: February 11, 1998
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL